                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF CALIFORNIA
                 THE HONORABLE MORRISON C. ENGLAND, JR.




UNITED STATES OF AMERICA,                             Case No. 2:18-cr-00048-MCE

                     Plaintiff,
        v                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY

COREY JOHNSON,

                  Defendant.
______________________________/


TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release COREY JOHNSON, No. 2:18-cr-00048-MCE, from
custody for the following reasons:

___           Release on Personal Recognizance
___           Bail Posted in the Sum of $
___           Unsecured Appearance Bond
___           Appearance Bond with 10% Deposit
___           Appearance Bond with Surety
___           Corporate Surety Bail Bond
 X            Other: Pursuant to the Court’s sentence of time served.




Issued at Sacramento, California on October 11, 2018, at 11:20 a.m.


DATED: October 11, 2018
